Citation Nr: 1119125	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  08-11 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for spondylolysis pars interarticularis and spina bifida occulta of the S-1 (claimed as low back disorder).

2.  Entitlement to service connection for spondylolysis pars interarticularis and spina bifida occulta of the S-1 (claimed as low back disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to April 1976.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Cleveland, Ohio.  

The issue of entitlement to service connection for spondylolysis pars interarticularis and spina bifida occulta of the S-1 (claimed as low back disorder) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 1976 rating decision denied service connection for the Veteran's low back disorder.

2.  An unappealed May 1996 rating decision denied the Veteran's petition to reopen his claim for service connection for his low back disorder.

3.  The evidence pertaining to the Veteran's low back disorder submitted subsequent to the May 1996 rating decision was not previously submitted, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The RO's September 1976 rating decision that denied service connection for the Veteran's spondylolysis pars interarticularis and spina bifida occulta of the S-1 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The RO's May 1996 rating decision that denied the Veteran's petition to reopen his claim for service connection for spondylolysis pars interarticularis and spina bifida occulta of the S-1 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

3.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for spondylolysis pars interarticularis and spina bifida occulta of the S-1.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In a September 1976 rating decision, the Veteran was denied service connection for a low back disorder, and he was advised of his appellate rights.  The Veteran did not appeal this decision and it became final.  The Veteran was advised that his low back disorder was congenital and pre-existing, and the evidence did not establish that his low back disorder was aggravated during his active military service.  

In a May 1996 rating decision, the Veteran's petition to reopen his service connection claim for a low back disorder was denied, and he was advised of his appellate rights.  The Veteran did not appeal this decision and it became final.  The Veteran was advised that the evidence was not new and material evidence, and therefore his claim was not being reopened. 

In July 2006, the Veteran filed a claim to reopen his previously denied claim for service connection for a low back disorder.  For claims such as this received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the evidence added to the record since the May 1996 denial includes: a Decision Review Officer (DRO) hearing transcript, personnel records, a Board hearing transcript, VA medical records, private medical records, and lay statements.  With the exception of some of the VA medical records, this evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).

Subsequent to the RO's consideration of this appeal, the United States Court of Appeals for Veterans Claims (Court) decided the case of Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Under Shade, this new evidence is also material to the Veteran's claim.  Id.  Specifically, a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (B) establishes that the Veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disorder or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Here, the new evidence establishes that the Veteran has a current low back disorder.  Throughout the appeal, the Veteran has also credibly testified that his current low back disorder was incurred during his active military service, did not pre-exist his active military service, and has continued since his military discharge.  As previously mentioned, for new and material claims, the credibility of the evidence in question must be presumed.  Justus, 3 Vet. App. at 513.  The Veteran's assertions are thus presumed credible for the purposes of reopening this claim.  Therefore, the Veteran's credible lay statements, combined with the current treatment records, are sufficient to reopen his claim, since they trigger VA's duty to assist by providing a medical opinion, particularly since the Veteran has never been afforded a VA medical opinion for this claim.  Shade, 24 Vet. App. at 118.  

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as mentioned, this will be temporarily deferred pending completion of the additional development of the claim on remand.
Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Here, the Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for spondylolysis pars interarticularis and spina bifida occulta of the S-1 (claimed as low back disorder) is reopened.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the service connection claim can be properly adjudicated.  

First, the Veteran has not been provided proper VCAA notice for his service connection claims - specifically, notice regarding congenital disorders, pre-existing disorders, and aggravation.  The Veteran must be provided with this notice.  

Second, the Veteran testified at his March 2011 Board hearing that he has been treated by the VA Medical Center (VAMC) in Cleveland, Ohio, for his low back disorder since 1977.  The claims file currently contains VA records from October 1990 to March 2008.  All pertinent records from 1977 to 1990 must be obtained by the RO/AMC.  Further, the most recent VA outpatient treatment records from the Cleveland, Ohio, region are dated from March 2008.  All pertinent records since this date should also be obtained and added to the claims file.

Finally, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his current low back disorder.  The Veteran has never been afforded a VA medical opinion for this claim.  Thus, an examination is needed to determine whether this disorder may be related to his active military service, to include as due to possible aggravation of a pre-existing or congenital disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his claim for service connection for spondylolysis pars interarticularis and spina bifida occulta of the S-1 (claimed as low back disorder), to include notice congenital disorders, pre-existing disorders, and aggravation.

2.  Obtain all pertinent VA outpatient treatment records from the Cleveland, Ohio, VAMC region from 1977 to October 1990 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the Cleveland, Ohio, VAMC region since March 2008 that have not been secured for inclusion in the record.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Ask the Veteran whether he has recently been treated by any private providers for his low back disorder and obtain a list of those providers.  Obtain any available records.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Schedule the Veteran for an appropriate VA spine examination to ascertain the etiology of his currently diagnosed spondylolysis pars interarticularis and spina bifida occulta of the S-1.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion as to whether the Veteran clearly and unmistakably had a spinal disability prior to beginning his military service, including a congenital defect - which, if he did, necessarily predated his military service.  If it is determined that he clearly and unmistakably had a pre-existing spinal defect, including a congenital defect, then an opinion also is needed as to whether there also is clear and unmistakable evidence that this pre-existing defect was not aggravated during or by his military service beyond its natural progression.  If the pre-existing spinal disability was a congenital defect, then an opinion is needed as to whether there was aggravation of this pre-existing congenital defect during or by his military service by superimposed disease or injury, so as to in turn result in additional disability.
If, on the other hand, it is determined the Veteran did not have a spinal disability prior to beginning his military service, including a congenital defect, then the examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's current low back disorder is related to his active military service.

The examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

A complete rationale should be provided for each opinion or conclusion made by the examiner.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorders, or whether the actual causes are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

5.  After the above actions have been completed, readjudicate the Veteran's service connection claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


